ee government entities division department of the treasury internal_revenue_service washington d c mar uniform issue list 419a tt er katz legend company trust tae ee trust holdcos ee oldco union tee tee membership interest settlement agreement eee aks settlement agreement wae operating_agreement kun kkk page entity entity entity date date - date date date date date date amount a amount b amount c amount d ek rak kek kak kkk amount e keke amount f amount g amount h amount j kk amount k kkk page dear this letter is in response to your ruling_request dated date concerning trust and certain contributions thereto specifically you requested a ruling with respect to whether trust is maintained pursuant to a collective bargaining agreement within the meaning of sec_419a of the internal_revenue_code code and rulings with respect to contributions of membership interests and a note to trust ' company along with its subsidiaries manufactures assembles and sells goods both in the united_states and throughout the world company is a limited_liability_company company is treated as a partnership for u s tax purposes the initial members of company were entity entity and entity initial members according to your ruling_request oldco previously agreed to provide certain medical benefits to its retirees for their lifetime as negotiated in various agreements with union the last of these agreements settlement agreement requires establishment of trust to fund retiree medical benefits for certain bargaining unit employees and required oldco to make certain deposits and remittances to trust for the provision of retiree medical benefits trust is intended to qualify as a tax-exempt voluntary employees’ beneficiary association veba under sec_501 and trust has applied for a favorable determination_letter from the internal_revenue_service on date oldco and several of its subsidiaries filed petitions for reorganization under chapter of the u s bankruptcy code the bankruptcy proceeding pursuant to bankruptcy court approval granted on date company purchased various assets from oldco in the bankruptcy proceeding free and clear of claims from oldco’s creditors the sale during the bankruptcy proceeding company and union disputed whether company as successor to oldco was responsible for providing the retiree medical benefits contemplated in settlement agreement as a result of negotiations relating to the dispute and under the supervision of the bankruptcy court company and union entered into a new settlement agreement settlement agreement under the terms of settlement agreement company agreed to contribute membership interests to trust representing amount a ownership of company as of the consummation of the sale and to contribute a new senior unsecured negotiable note due_date and issued by company with a principal_amount of amount b and an implied interest rate of amount c of the fully diluted ' you have also requested from the department of labor an exemption from certain prohibited_transaction restrictions of the employee_retirement_income_security_act_of_1974 erisa page the note payable in amount d fixed annual installments on date of each year commencing date with each installment consisting of interest and amortized principal you represent that union entered into settlement agreement on its own behalf and as the authorized representative as defined in section c of the u s bankruptcy code of those persons receiving retiree benefits as defined in section a of the u s bankruptcy code you represent that settlement agreement resulted from arm’s-length negotiation between company and union and represents part of a good_faith bargained-for-exchange between company and union you represent that company viewed a skilled workforce as essential to its future operations and as a consequence during the bankruptcy proceeding engaged in negotiations with union representatives company believes that union leadership would not have recommended that its members ratify the amended collective bargaining agreements unless company agreed to fund trust as set forth above you represent that the consideration provided to company by union in exchange for company's agreement to take over obligations under trust constitutes unprecedented modifications to the agreement between company and union including an amount e-year no-strike clause on date company and trust entered into the equity subscription agreement under which company was to issue and deliver to trust amount f membership interests representing interests in the capital and profits of company the trust holdcos were formed to hold membership interests to be delivered to trust each of the trust holdcos made an election to be treated as an association_taxable_as_a_corporation for federal_income_tax purposes the trust holdcos were formed by trust specifically for the purpose of holding trust’s membership interests and do not engage in any other business or activity other than activities related to holding trust membership interests on date company and trust entered into an agreement under which trust transferred and assigned its right to take delivery of the membership interests to the trust holdcos under the agreement the delivery by company of the membership interests to the trust holdcos was in satisfaction of trust's right to acquire the membership interests under the equity subscription agreement also on date company issued to trust amount f membership interests and delivered the membership interests to the trust holdcos hereinafter the issuance of membership interests to trust and trust's transfer and assignment to the trust holdcos are collectively referred to as the delivery transaction - page the capital accounts of entity entity and entity were reduced by the aggregate amount of the trust holdcos’ capital accounts resulting from owning the amount f membership interests ownership of company consisted of amount g class a membership interests and amount h class b membership interests class a and class b membership interests are generally identical except that the rights associated with class b membership interests will increase upon the achievement of certain performance milestones amount j entity owns amount k and trust through the trust holdcos owns amount f with respect to the class a membership interests entity owns entity owns all of the class b membership interests operating_agreement provides that in the event of a liquidation proceeding after payment or provision for payment of all of company's liabilities had been made and after all allocations have been made all remaining assets of company shall be distributed to the members in accordance with their positive capital_account balances you represent that no amount contributed to date to trust exceeded the unfunded present_value of benefits to be provided through trust determined as of the date of the contribution for the purposes of this representation the unfunded present_value of benefits to be provided through trust as of a date is equal to the present_value of benefits to be provided through trust as of that date less the fair_market_value of the assets held by trust as of that date and the note will not be treated as an asset held by trust for purposes of calculating the unfunded present_value of the benefits to be provided through trust and instead any future cash payments trust receives in respect of the note will be treated as amounts contributed to trust no deduction will be taken for any future contribution to trust to the extent that as of the date of the future contribution the amount of the contribution exceeds the unfunded present_value of benefits to be provided through trust company requests the following rulings trust is maintained pursuant to a collective bargaining agreement for purposes of sec_419a of the code the issuance of membership interests to trust was a contribution to a welfare_benefit_fund for purposes of sec_419 and sec_419a of the code in an amount equal to the value of the membership interests and subject_to any capitalization requirement generally applicable to such contributions under sec_263a of the code or otherwise is deductible by company pursuant to sec_419 and sec_419a of the code for the taxable_year in which such membership interests were issued bo - page the payments of the annual installments on the note to thetrust are contributions to a welfare_benefit_fund for purposes of sec_419 and sec_419a of the code and subject_to any capitalization requirement generally applicable to such contributions under sec_263a of the code or otherwise will be deductible by company pursuant to sec_419 and sec_419a of the code for the taxable_year in which such payments are made to trust law and analysis sec_162 of the code provides for a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_1_162-10 of the treasury regulations regulations provides in part that amounts paid_or_accrued within the taxable_year for a sickness accident hospitalization medical expense welfare or similar benefit plan are deductible under a of the code if they are ordinary and necessary expenses of the trade_or_business however sec_1_162-10t q a-2 of the regulations provides that sec_419 of the code governs the deduction of contributions paid_or_accrued by an employer with respect to a welfare_benefit_fund within the meaning of sec_419 of the code sec_419 of the code provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund are not deductible under chapter of the code but if they would otherwise be deductible shail subject_to the limitation in sec_419 be deductible under sec_419 of the code for the taxable_year when paid sec_419 of the code provides that the amount of any deduction under sec_419 of the code for any taxable_year shall not exceed the welfare_benefit fund’s qualified_cost for the taxable_year which is generally defined in sec_419 of the code to be the sum of the qualified_direct_cost for the taxable_year as well as any additions to a qualified_asset_account for the taxable_year sec_419 of the code provides that the term qualified_direct_cost means with respect to any taxable_year the aggregate amount including administrative expenses that would have been allowable as a deduction by the employer with respect to benefits provided during the taxable_year if such benefits were provided directly by the employer and the employer used the cash_receipts_and_disbursements_method of accounting sec_419 of the code provides that for purposes of sec_419 of the code the term welfare_benefit_fund means any fund which is part of a plan of an employer and through which the employer provides welfare benefits to employees or their beneficiaries - page --- sec_419 of the code provides that for purposes of sec_419 of the code the term welfare_benefit means any benefit other than a benefit with respect to which sec_83 of the code applies sec_404 of the code applies determined without regard to sec_404 or sec_404a of the code applies sec_419 of the code provides that for purposes of sec_419 of the code the term fund includes any organization described in paragraph or of sec_501 of the code sec_419a of the code provides that the term qualified_asset_account means for purposes of sec_419 sec_419a and sec_512 of the code any account consisting of assets set_aside to provide for the payment of disability benefits medical benefits supplemental unemployment benefits sub or severance benefits or life_insurance benefits sec_419a of the code provides that no addition to any qualified_asset_account may be taken into account under sec_419 of the code to the extent such addition results in an amount exceeding the account limit under sec_419a of the code except as otherwise provided in sec_419a of the code the account limit for any qualified_asset_account for any taxable years is the amount reasonably and actuarially necessary to fund the claims incurred but unpaid as of the close of such taxable_year for disability benefits medical benefits sub or severance benefits or life_insurance benefits and administrative costs with respect to such claims under sec_419a of the code the account limit for a taxable_year may include a reserve funded over the working lives of the covered employees and actuarially determined on a level basis using assumptions that are reasonable in the aggregate as necessary for post-retirement medical benefits to be provided to covered employees determined on the basis of current medical costs sec_419a of the code provides that no account limits shall apply in the case of a qualified_asset_account under a separate welfare_benefit_fund under a collective bargaining agreement sec_7701 of the code provides that in determining whether there is a collective bargaining agreement between employee_representatives and one or more employers the term employee_representatives shall not include any organization more than one-half of the members of which are employees who are owners officers or executives of the employer an agreement shall not be treated as a collective bargaining agreement unless it is a bona_fide agreement between bona_fide employee_representatives and one or more employers sec_4 419-1t q a-10 a of the regulations states in part that contributions paid_or_accrued with respect to a welfare_benefit_fund are deductible only to the - page extent that the contributions satisfy the requirements of sec_162 or sec_212 of the code sec_1_419-1t q a-10 d of the regulations provides that in determining the extent to which contributions paid_or_accrued with respect to a welfare_benefit_fund are deductible under sec_419 of the code the rules of sec_263 sec_446 and sec_461 of the code will be treated as having been satisfied to the extent the contributions satisfy the otherwise applicable rules of sec_419 of the code thus for example contributions to a welfare_benefit_fund will not fail to be deductible under sec_419 of the code merely because they create an asset with a useful_life extending substantially beyond the close of the taxable_year if such contributions satisfy the otherwise applicable_requirements of sec_419 of the code sec_1_419a-2t q a-1 of the regulations provides that neither contributions to nor reserves of a collectively bargained welfare_benefit_fund shall be treated as exceeding the otherwise applicable limits of sec_419 sec_419a or sec_512 of the code until the earlier of i the date on which the last of the collective bargaining agreements relating to the fund in effect on or ratified on or before the date_of_issuance of final regulations concerning such limits for collectively bargained welfare_benefit funds terminates determined without regard to any extension thereof agreed to after the date_of_issuance of such final regulations or ii the date years after the issuance of such final regulations sec_1_419a-2t q a-2 of the regulations defines a welfare_benefit_fund pursuant to a collective bargaining agreement and states for purposes of q a-1 a collectively bargained welfare fund is a welfare_benefit_fund that is maintained pursuant to an agreement which the secretary of labor determines to be a collective bargaining agreement and which meets the requirements of the secretary of treasury as set forth in paragraph below notwithstanding a determination by the secretary of labor than an agreement is a collective bargaining agreement a welfare_benefit_fund is considered to be maintained pursuant to a collective bargaining agreement only if the benefits provided through the fund were the subject of arms-length negotiations between employee_representatives and one or more employers and if such agreement between employee_representatives and one or more employers satisfies sec_7701 of the code moreover the circumstances surrounding a collective bargaining agreement must evidence good_faith bargaining between adverse parties over the welfare benefits to be provided through the fund finally a welfare_benefit_fund is not considered to be maintained pursuant the regulations refer to deductibility under sec_162 and sec_212 of the code rather than otherwise deductibility because they were published before technical corrections of sec_419 of the code were enacted ce page to a collective bargaining agreement unless at least percent of the employees eligible to receive benefits under the fund are covered by the collective bargaining agreement in the case of a collectively bargained welfare_benefit_fund only the portion of the fund as determined under allocation rules to be provided by the commissioner attributable to employees covered by a collective bargaining agreement and from which benefits for such employees are provided is considered to be maintained pursuant to a collective bargaining agreement notwithstanding the preceding paragraphs and pending the issuance of regulations setting account limits for collectively bargained welfare_benefit funds a welfare_benefit_fund will not be treated as a collectively bargained welfare_benefit_fund for purposes of q a-1 if and when after july the number of employees who are not covered by a collective bargaining agreement and are eligible to receive benefits under the fund increases by reason of an amendment merger or other action of the employer or the fund in addition pending the issuance of such regulations for purposes of applying the percent test of paragraph to a welfare_benefit_fund that is not in existence on july percent shall be substituted for percent sec_1_721-1 of the regulations provides in part that to the extent that any of the partners gives up any part of his right to be repaid his contributions as distinguished from a share in partnership profits in favor of another partner as compensation_for services or in satisfaction of an obligation sec_721 of the code does not apply the value of an interest in such partnership capital so transferred to a partner as compensation_for services constitutes income to the partner under sec_61 of the code the amount of the income is the fair_market_value of the interest in the capital so transferred section of the u s bankruptcy code provides for an arms-length process through which a court-appointed employee_representative may collectively bargain with respect to a chapter debtor's obligations to provide benefits to all of its retired employees it is assumed that trust has received or will receive a favorable determination_letter from the service with respect to its tax-exempt status under sec_501 of the code also for purposes of this ruling it is assumed that the secretary of labor has determined or would determine that trust is maintained pursuant to a collective bargaining agreement the information furnished indicates that union qualifies as an authorized employee_representative under section c of the u s bankruptcy code of those persons receiving retiree benefits as defined in section a of the u s bankruptcy code and that the negotiations and the compromises reached between company and union were carried out in an arm’s-length fashion under -_ page the supervision of the bankruptcy court moreover the information furnished indicates that there was good_faith bargaining between adverse parties over the welfare benefits all of the bargaining units negotiating with respect to trust fall within the scope of settlement agreement between company and its employees because percent of the employees eligible to receive benefits under trust are covered by the collective bargaining agreement the percent requirement of sec_1_419a-2t q a-2 of the regulations is satisfied accordingly we conclude that trust is maintained pursuant to a collective bargaining agreement within the meaning of sec_419a of the code with respect to the delivery transaction under sec_419 of the code contributions paid_by an employer to a welfare_benefit_fund are deductible under sec_419 of the code subject_to the limitation of sec_419 for the taxable_year in which paid if they would otherwise be deductible sec_1 1t q a-10 d of the regulations provides that in determining the extent to which contributions paid_or_accrued with respect to a welfare_benefit_fund are deductible under sec_419 of the code the rules of sec_263 of the code are treated as having been satisfied to the extent the contributions satisfy the otherwise applicable rules of sec_419 of the code you represent that no amount contributed to date to trust exceeded the unfunded present_value of the benefits to be provided through trust determined as of the date of the contribution accordingly the contributions to trust satisfy the otherwise applicable_requirements for deductibility under sec_162 of the code and sec_1_162-10t of the regulations moreover contributions to trust satisfy the requirements for deductibility under sec_419 of the code including the limitation in sec_419 as they do not exceed trust’s qualified_cost as defined in sec_419 of the code they do not exceed the qualified_cost because pursuant to sec_1_419a-2t q a-1 of the regulations contributions to a collectively bargained welfare_benefit_fund are not treated as exceeding the otherwise applicable limits of sec_419 and sec_419a of the code therefore the capitalization requirements of sec_263 of the code do not apply to company's contribution to trust of the membership interests we conclude that subject_to any capitalization requirement generally applicable to such contributions under sec_263a of the code or otherwise the issuance of the membership interests to trust was a contribution to trust and company is entitled to a deduction in accordance with sec_419 and sec_419a of the code for that contribution in the taxable_year in which the delivery transaction occurred that deduction however can in no event be for more than an amount that as of the date of the delivery transaction equals the unfunded present_value of benefits to be provided through trust page with respect to deductibility of payments to trust of annual installments on the note the note itself is only a promise to pay and does not represent the paying out or reduction of company's assets consequently the note is not a contribution paid to trust within the meaning of sec_419 of the code see 429_us_569 delivery of a promissory demand note to a qualified profit-sharing_plan was not a contribution paid to the plan within the meaning of sec_404 of the code as each annual installment_payment on the note is made it is a contribution paid to trust for purposes of sec_419 of the code accordingly each annual installment on the note paid to trust is a contribution to trust each such contribution is deductible by company subject_to any capitalization requirement generally applicable to such contributions under sec_263a of the code or otherwise pursuant to sec_419 and sec_419a of the code for the taxable_year in which the installment_payment is made to trust and only to the extent that as of the date of the contribution the amount of the contribution does not exceed the unfunded present_value of benefits to be provided through trust except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the internal_revenue_code or of title of erisa specifically no opinion is expressed regarding any of the following whether part or all of the contributions to trust must be capitalized under sec_263a of the code the amount of the contribution and the corresponding deduction with respect to the membership interests contributed to trust and transferred and assigned to the trust holdcos and whether any income realization event results to company and the initial members from the contribution of the membership interests to trust moreover if trust is amended or if the representations made pursuant to this request are not accurate these rulings may not remain in effect pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this ruling is directed only to the organization that requested it sec_6110 provides that this ruling may not be used or cited as precedent by others if you have any questions about this ruling please contact se please address all correspondence to at se t ep ra t2 id sincerely yours oi wat - fe donzell h littlejohn manager employee_plans technical group kk page enclosures deleted copy of ruling letter notice of intention to disclose cc kk
